          Case 19-50337-JKS     Doc 57-16   Filed 05/10/21   Page 1 of 3




                 IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE DISTRICT OF DELAWARE

In re:                                          )   Chapter 11
                                                )
WOODBRIDGE GROUP OF COMPANIES, LLC,             )   Case No. 17-12560 (JKS)
et al.,                                         )   (Jointly Administered)
                                                )
___________________________________________ )
MICHAEL GOLDBERG, as Liquidating Trustee of     )
the Woodbridge Liquidation Trust, successor in  )
interest to the estates of WOODBRIDGE GROUP     )
OF COMPANIES, LLC, et al.,                      )
                                                )
                                    Plaintiff,  )
                                                )
vs.                                             )
                                                )
Sylvan & Jeannette Jutte,                       )   A.P. No. 19-50308 (JKS)
Brian & Robin Korkus,                           )   A.P. No. 19-50309 (JKS)
Delton & Jean Christman,                        )   A.P. No. 19-50314 (JKS)
Floyd & Lavonne Davis,                          )   A.P. No. 19-50317 (JKS)
George & Charlene Iwahiro,                      )   A.P. No. 19-50319 (JKS)
Toomas & Pamela Heinmets,                       )   A.P. No. 19-50322 (JKS)
Janet V. Dues,                                  )   A.P. No. 19-50328 (JKS)
Dena Falkenstein,                               )   A.P. No. 19-50329 (JKS)
Judy Karen Goodin,                              )   A.P. No. 19-50330 (JKS)
Denis W. Hueth,                                 )   A.P. No. 19-50331 (JKS)
Christian Lester,                               )   A.P. No. 19-50332 (JKS)
Jane Marshall,                                  )   A.P. No. 19-50335 (JKS)
Laurence J. Nakasone,                           )   A.P. No. 19-50337 (JKS)
Blaine Phillips,                                )   A.P. No. 19-50338 (JKS)
Jeff Schuster,                                  )   A.P. No. 19-50341 (JKS)
Jennifer Tom,                                   )   A.P. No. 19-50342 (JKS)
Anita Bedoya & Mark Bedoya,                     )   A.P. No. 19- 50343 (JKS)
Anita Bedoya & Julian Duran,                    )   A.P. No. 19-50344 (JKS)
Ronald Cole,                                    )   A.P. No. 19-50346 (JKS)
Ronald Draper,                                  )   A.P. No. 19-50347 (JKS)
Lawrence J. Paynter,                            )   A.P. No. 19-50351 (JKS)
Nannette Tibbitts,                              )   A.P. No. 19-50353 (JKS)
Clayton Nakasone,                               )   A.P. No. 19-50832 (JKS)
                                    Defendants. )
___________________________________________
             Case 19-50337-JKS         Doc 57-16      Filed 05/10/21      Page 2 of 3




   ORDER GRANTING DEFENDANTS’ MOTION TO TEMPORARILY STAY THE
 PROSECUTION OF THEIR COMPLAINTS PENDING THE DETERMINATION OF
DISTRIBUTIONS TO CLASS 3 NOTE CLAIMANTS UNDER THE CONFIRMED PLAN

       Upon consideration of Defendants’ Motion to Temporarily Stay the Prosecution of Their

Complaints Pending the Determination of Distributions to Class 3 Note Claimants Under the

Confirmed Plan (the “Motion”) 1, and the Court having jurisdiction to consider the Motion and the

relief requested therein in accordance with 28 U.S.C. §§ 157 and 1334; and consideration of the

Motion and the relief requested therein being a core proceeding pursuant to 28 U.S.C. § 157(b);

and venue being proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409; and due and

proper notice of the Motion having been provided to counsel for the Liquidating Trustee; and it

appearing that no other or further notice need be provided; and upon the record of the Hearing;

and the Court having determined that the legal and factual bases set forth in the Motion establish

cause for the relief granted herein; and after due deliberation and sufficient cause appearing

therefor,

       IT IS HEREBY ORDERED THAT:

       1.      The Motion is GRANTED;

       2.      The prosecution of the Complaints (including their respective mediations) in the

above-captioned adversary proceedings shall be stayed until after such time that (i) the Wind-

Down Entity has liquidated all of the Debtors’ real estate assets, and distributed the net proceeds

to the Liquidation Trust, in accordance with the terms of the Plan, and as a result thereof, (ii) the

Liquidating Trustee and the Movants know the actual distributions that will be made to Class 3

Claimants as a result thereof; and



1
  Capitalized terms not otherwise defined herein shall have the meanings ascribed to such terms in
the Motion.

                                                 2
             Case 19-50337-JKS        Doc 57-16     Filed 05/10/21      Page 3 of 3




       3.     The Court retains jurisdiction with respect to all matters arising from or related to

the implementation of this Order.

Dated: May ____, 2021

                                            ______________________________________
                                            THE HONARABLE J. KATE STICKLES
                                            UNITED STATES BANKRUPTCY JUDGE




                                                3
